DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              PAULA MELLEY,
                                 Appellant,

                                     v.

                MARINER'S WAY ASSOCIATION, INC.,
                           Appellee.

                               No. 4D19-566

                               [July 2, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cymonie S. Rowe, Judge; L.T. Case No. 502008CA014696.

  Robin Bresky and Randall Burks of the Law Office of Robin Bresky,
Boca Raton, for appellant.

  Alexandra Valdes of Cole, Scott & Kissane, P.A., Miami, for appellee.

PER CURIAM.

  Affirmed.

CIKLIN, CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.